                   .~·                                                        '.
,., ·''   ~    t   .;•.

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I   ;)/-



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A. CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November I, 1987)


                               Silverio Villanueva-Castro.                            Case Number: 3:19-mj-21864

                                                                                      Francisco J Sanchez
                                                                                      Defendant's Att rney

                                                                                                                F~LED
          REGISTRATION NO. 7485 4298

          THE DEFENDANT:                                                                                           MAY 0 9 2019
           lg] pleaded guilty to count( s) 1 of Complaint                                                           ..
                                                                                                          GltRK IJS t:lit> I Rl1. I c;OURT
              D was found guilty to count(s)                                                          SOUfHEF\N Dt!llF\ICf OF CALIFORNIA
                after a plea of not guilty.                                                   -       '"
                                                                                                                              .
                                                                                                                                        '  '

                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                            Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
              D The defendant has been found not guilty on count(s)
                                                                                   ----------------,----~


              D Count(s)                                                               dismissed on the motion of the United States. ·
                              -------------~----



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         [}TIME SERVED                             D --------~_days

               lZI Assessment: $10 WAIVED                   lZI Fine: WAIVED
              lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, May 9, 2019
                                                                                    Date of Imposition of Sentence


              Received"=./=~~/n~-----­
                          / ousM                                                             '""''-''-'E STANLE      NE
                                                                                                     ATES MAGISTRATE JUDGE


              Clerk's Office Copy                                                                                                 3:19-mj-21864
